Fourth Court of Appeals
                               San Antonio, Texas
                                     August 9, 2016

                                  No. 04-15-00807-CR

                                 Mark Allen WATSON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 14-2380-CR-B
                       The Honorable William Old, Judge Presiding

                                     ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on September 1, 2016. No further extensions will be granted.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court